Per Curiam. Petitioner Stanley Frank Boyd, a prisoner in the Arkansas Department of Correction, states that on April 2, 1997, he filed a Freedom of Information Act request with the Honorable Tom Keith, Carroll County Circuit Judge. The request sought copies of records allegedly in the files of the Circuit Court. The matter apparently remains pending before the Circuit Court. Petitioner Boyd seeks a writ of mandamus to cause Judge Keith to grant his request. The Attorney General, on behalf of Judge Keith, has responded by denying that the request has merit rather than addressing the Circuit Court’s failure to act on the request.  The writ of mandamus is granted to require only that the Circuit Court act upon the request of Mr. Boyd.